DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species.  An election must be made from each grouping below unless specified otherwise.

Species of support element
Species 1: bristles, e.g. claims 3-11, Figures 1-12
Species 2: support frames and individual filament fins, e.g. claims 12, Figures 13-14, 16A
Species 3: star shaped fins/discs, e.g. claims 15, 18, Figures 15
Species 4: discs having oval openings, e.g. claims 16, 18, Figures 33
Species 5: fins having an arm and a free end/umbrella-type, e.g. claims 17, 19-22, Figures 23-25
Species 6: fins with a disc and curvilinear segments, claim 18, e.g. Figures 33
Species 7: longitudinal fins extending along the length of the core, e.g. claims 23-26, Figures 26A-F
 

Upon election of Species 1, a further election must be made from the following Sub-Species of bristle end
Species 1-1: flattened, e.g. claim 5, Figure 5B
Species 1-2: split, e.g. claim 6, Figure 6B
 
Upon election of Species 1, a further election must be made from the following Sub-Species of bristle arrangement
Species 1-3: spiral around the core, e.g. claim 4, Figure 1
Species 1-4: discrete groups with gaps between groups along the length of the core, e.g. claim 7, Figure 7B 
Species 1-5: discrete groups that overlap along the length of the core, e.g. claim 9, Figure 7C
Species 1-6: the bristles include two bristle lengths, e.g. claim 10, Figures 3-4, 10

Species of core
Species 8: filament, e.g. claim 2, Figure 1
Species 9: hollow filament, e.g. claim 13, Figures 16B, 30A-B 


The species are independent or distinct because each species within its group is of a different design than the other species within its group, as indicated by the Figures cited supra. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Michael Campbell on 9/13/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        9/15/2021